Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is requested to cancel claims 19-20 in response to this non final office action. Applicant elected group I with traverse without the argument. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims ,6,7-9,15,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          For Claim 6, "the downlink data" lacks antecedent basis in the claim. As Claim 4 recites "downlink data", it is possible that claim 6 should depend from Claim 4.
           For Claim 7, Claim 8, "the second symbol" lacks antecedent basis in the claim.
           For Claim 8, Claim 17, it is not clear how "the channel aging speed of the first terminal device is higher than a channel aging speed of the second terminal device" relates to the preceding clause.

      For Claim 15, "the frequency-domain range" lacks antecedent basis in the claim. Also, it is not clear whether "a frequency-domain resource" should instead by "a frequency-domain range".
       For Claim 16, Claim 17, "the second symbol" lacks antecedent basis in the claim.
Remaining claims are rejected as depending from a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,440,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 10,440,724. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
1.  A method for transmitting a channel sounding reference signal (SRS), comprising: receiving, by a first terminal device, first indication information from a network device, the first indication information indicating a position of a first symbol for transmitting an SRS of the first terminal device; and transmitting, by the first terminal device, the SRS of the first terminal device to the network device on the first symbol.  
The patent claim 1 is as follows:
1. A method for transmitting a channel sounding reference signal (SRS), comprising: receiving, by a first terminal device, first indication information from a network device, the first indication information indicating position of a first symbol for transmitting an SRS of the first terminal device; and transmitting, by the first terminal device, the SRS of the first terminal device to the network device on the first symbol, wherein the first indication information indicates the position of the first symbol for transmitting the SRS of the first terminal device in a first uplink subframe, wherein a length of the first symbol for transmitting the SRS of the first terminal device is unequal to a length of a second symbol for transmitting downlink data of the first terminal device.
The Instant application claim 10 is as follows:
10.  A terminal device for transmitting a channel Sounding Reference Signal (SRS), comprising: a transceiver, configured to: receive first indication information from a network device, the first indication information indicating a position of a first symbol for transmitting an SRS of the first terminal device; and transmit the SRS of the first terminal device to the network device on the first symbol.
The patent claim 8 is as follows:
8. A terminal device for transmitting a channel Sounding Reference Signal (SRS), comprising: a transceiver; a processor; and a memory storing instructions, which, when executed by the processor, cause the processor to control the transceiver to: receive first indication information from a network device, the first indication information indicating position of a first symbol for transmitting an SRS of the first terminal device; and transmit the SRS of the first terminal device to the network device on the first symbol, wherein the first indication information indicates the position of the first symbol for transmitting the SRS of the first terminal device in a first uplink subframe, wherein a length of the first symbol for transmitting the SRS of the first terminal device is unequal to a length of a second symbol for transmitting downlink data of the first terminal device.
The limitation of instant application claim 2 corresponds to the limitation of patent claim 1.
The limitation of instant application claim 3 corresponds to the limitation of patent claim 2.
The limitation of instant application claim 4 corresponds to the limitation of patent claim 1.
The limitation of instant application claim 5 corresponds to the limitation of patent claim 3.
The limitation of instant application claim 6 corresponds to the limitation of patent claim 4.
The limitation of instant application claim 7 corresponds to the limitation of patent claim 5.
The limitation of instant application claim 8 corresponds to the limitation of patent claim 6.
The limitation of instant application claim 9 corresponds to the limitation of patent claim 7.
The limitation of instant application claim 11 corresponds to the limitation of patent claim 8.
The limitation of instant application claim 12 corresponds to the limitation of patent claim 9.
The limitation of instant application claim 13 corresponds to the limitation of patent claim 8.
The limitation of instant application claim 14 corresponds to the limitation of patent claim 10.
The limitation of instant application claim 15 corresponds to the limitation of patent claim 11.
The limitation of instant application claim 16 corresponds to the limitation of patent claim 12.
The limitation of instant application claim 17 corresponds to the limitation of patent claim 13.
The limitation of instant application claim 18 corresponds to the limitation of patent claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,7,9-12,14,16,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (EP 2469736 A2).
           Regarding claims 1, 10, Park et al disclose a method for transmitting a channel sounding reference signal (SRS), comprising: receiving, by a first terminal device, first indication information from a network device, the first indication information indicating a position of a first symbol for transmitting an SRS of the first terminal device; and transmitting, by the first terminal device, the SRS of the first terminal device to the network device on the first symbol (para. 49 and figs. 3-6,”BS A 1) allocates UE 1 to sub-bands c1 and c2,UE 2 to sub-band c3 and c4, and UE 3 to sub-bands c5 and c6 of detailed time band t1. 2) allocates UE 3 to sub-bands c1 and c2, UE 1 to sub-bands c3 and c4, and UE 2  to sub-bands c5 and c6 of a next allocated detailed time band t3. And 3) allocates UE 2 to sub-bands c1 and c2, UE 3 to sub-bands c3 and c4, and UE 1 to sub-bands c5 and c6 of the next detailed time band t5)” 
           Regarding claims 2, 11, Park et al disclose wherein the first indication information indicates the position of the first symbol for transmitting the SRS of the first terminal device in a first uplink subframe (para. 0079, 0080).  
            Regarding claims 3, 12, Park et al disclose wherein the first uplink subframe comprises multiple symbols for transmitting SRSs of multiple terminal devices, the multiple terminal devices comprise the first terminal device, and the multiple symbols comprise the first symbol (para. 0076, 0078).  
         Regarding claims 5, 14, Park et al disclose wherein the first indication information received from the network device by the first terminal device further indicates a frequency-domain resource for transmitting the SRS of the first terminal device (para. 0079, 0080).  
         Regarding claims 7, 16, Park et al disclose transmitting, by the first terminal device, second indication information indicating a channel aging speed of the first terminal device to the network device, wherein the first indication information received from the network device by the first terminal device further indicates the second symbol for transmitting the downlink data of the first terminal device (para. 49, 74-83, figs. 3-6: “the UE estimates a speed of the change of the downlink channel and reports the estimated speed of the change to the BS”, “adopts the construction of estimating the speed of the change of the down link channel from the received SRS and determining the SRS transmission period by the BS--- a frequency of the SRS transmission is decided by a speed of a change of the uplink channel”, “when the BS estimates the speed of the change of the channel from received SRS and determines the SRS transmission period, not only the speed of the change of the uplink channel, but also the speed of the change of the downlink channel, should be considered, because the present invention has structure in which the BS acquires the downlink channel information, as well as the information on the uplink channel through the SRS”)  
     Regarding claims 9, 18. Park et al disclose wherein the second indication information comprises a magnitude of the channel aging speed of the first terminal device or a speed level corresponding to the channel aging speed of the first terminal device (para. 49, 74-83, figs. 3-6: “the UE estimates a speed of the change of the downlink channel and reports the estimated speed of the change to the BS”, “adopts the construction of estimating the speed of the change of the down link channel from the received SRS and determining the SRS transmission period by the BS--- a frequency of the SRS transmission is decided by a speed of a change of the uplink channel”, “when the BS estimates the speed of the change of the channel from received SRS and determines the SRS transmission period, not only the speed of the change of the uplink channel, but also the speed of the change of the downlink channel, should be considered, because the present invention has structure in which the BS acquires the downlink channel information, as well as the information on the uplink channel through the SRS”)  .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,6,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.
          Regarding claims 4, 13, Park et al donot specifically disclose wherein a length of the first symbol for transmitting the SRS of the first terminal device is unequal to a length of a second symbol for transmitting downlink data of the first terminal device. However, assigning variable bandwidth or resource is well known in the art because transmitting control signal such as SRS require less bandwidth or resource whereas transmitting data require higher bandwidth or resource.
           Regarding claims 6, 15, Park et al donot specifically disclose wherein a frequency-domain range configured for Page 2 of 7Application Serial No. 16/550,728PATENT Reply to RR office action of Mar. 25, 2021 Docket: OPPO 700380-5 CH/FG transmission of the downlink data of the first terminal device is the same as a frequency- domain range configured for transmission of the SRS of the first terminal device.  However, it is well known in the art and constitute one of multiple straightforward possibilities for resource allocation.
                                    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5,10,11, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qin et al. (US 2019/0124643).
           Regarding claims 1 and 10, Qin teaches a method for transmitting a channel sounding reference signal (SRS), and a terminal device for transmitting a channel Sounding Reference Signal (SRS), comprising: a transceiver; a processor; and a memory storing instructions (see paragraphs 287, 288,135); the method comprising: receiving, by a first terminal device, first indication information from a network device, the first indication information indicating position of a first symbol for transmitting an SRS of the first terminal device (see paragraphs 39,194, 195); and transmitting, by the first terminal device, the SRS of the first terminal device to the network device on the first symbol (see paragraph 209).
            Regarding claims 2 and 11, Qin teaches the method, wherein the first indication information indicates the position of the first symbol for transmitting an SRS of the first terminal device in a first uplink subframe (see paragraphs 194, 195).
         Regarding claims 5 and 14, Qin teaches the method, wherein the first indication information received from the network device by the first terminal device further indicates a frequency-domain resource for transmitting the SRS of the first terminal device (see paragraphs 10, 143).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2019/0124643)  in view of Chen et al. (US 2013/0195084).
           Regarding claim 3 and 12, while Qin does indicate that resources are allocated "for each user" (see paragraph 195), Qin as applied above is not explicit as to, but Chen teaches the method, wherein the first uplink subframe comprises multiple symbols for transmitting SRSs of multiple terminal devices, the multiple terminal devices comprise the first terminal device, and the multiple symbols comprise the first symbol (see paragraph 94: SRS resources configured for plural UEs). Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for multiple devices as in Chen when allocating resources as in Qin. The motivation would be to provide services for the multiple users in the cell.
Claims 4,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2019/0124643)  in view of Shin (US 2017/0013618).
           Regarding claims 4 and 13, Qin as applied above is not explicit as to, but Shin teaches the method, wherein a length of the first symbol for transmitting the SRS of the first terminal device is unequal to a length of a second symbol for transmitting downlink data of the first terminal device (see paragraphs 19, 22, 83: short symbol SRS). Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to allocate the SRS of Shin when implementing the method of Qin. One of ordinary skill would have been able to do so with the reasonably predictable result of using known signaling to accomplish known channel estimation processing.
Claims 6,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2019/0124643) in view of Kim et al. (US 2017/0207897).
        Regarding claims  6 and 15, Qin as applied above is not explicit as to, but Kim teaches the method, wherein a frequency-domain range configured for transmission of the downlink data of the first terminal device is the same as a frequency-domain range configured for transmission of the SRS of the first terminal device (see paragraph 51). Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to allocate resources as in Kim when implementing the method of Qin. One of ordinary skill would have been able to do so with the reasonably predictable result of conserving tuning resources at the terminal device.
Claims 7,9,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Qin et al. (US 2019/0124643) in view of Oh et al. (US 2006/0039318).
          Regarding claims 7 and 16, Qin further teaches the method, further comprising: the first indication information received from the network device by the first terminal device further indicating the second symbol for transmitting the downlink data of the first terminal device (see paragraph 47: second configuration signaling related to dl transmissions; see also paragraphs 187, 230, 233: resource mapping includes data, PDSCH resources; as shown in Chen as well: see paragraphs 52: PDCCH, PDSCH). Though Qin does indicate that rate of channel change is an issue (see paragraph 3), the references as applied above are not explicit as to, but Oh teaches transmitting, by the first terminal device, second indication information indicating a channel aging speed of the first terminal device to the network device (see paragraphs 87-90). Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the signaling relating to channel aging speed as in Oh when configuring resources as in Qin. The motivation would be to use a known type of signaling to handle a known issue.
        Regarding claims 9 and 18, the references as applied above are not explicit as to, but Oh teaches the method, wherein the second indication information comprises a magnitude of the channel aging speed of the first terminal device or a speed level corresponding to the channel aging speed of the first terminal device (see paragraphs 87-90). Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the signaling relating to channel aging speed as in Oh when configuring resources as in Qin. The motivation would be to use a known type of signaling to handle a known issue.

Allowable Subject Matter
Claims 8,17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416